In re Hampton, Jerry Lee;—Defendant(s); applying for supervisory and/or remedial *551writ; Parish of Rapides, 9th Judicial District Court, Div. “A”, No. 205,286.
Writ granted. The district court is ordered to grant relator an out-of-time appeal and appoint counsel to handle the appeal. See Lofton v. Whitley, 905 F.2d 885 (5th Cir.1993); State ex rel. Banks v. State, 92-1802 (La. 2/11/94), 634 So.2d 366; State ex rel. Tucker v. State, 624 So.2d 1211 (La.1993). If appointed counsel, after a review of the record, finds no basis for assigning error on appeal, he or she may follow the procedures set out in State v. Mouton, 95-0981 (La. 4/28/95), 653 So.2d 1176 and State v. Benjamin, 573 So.2d 528, 530 (La.App. 4th Cir.1991).